Title: To Thomas Jefferson from Jacob Wagner, 4 January 1808
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            [4 Jan. 1808]
                        
                        A counter post—to Kingston if it can be made sufficiently safe, seems to be a natural provision for the case.
                            But ought not the State of N.Y. to turn its attention to such a call from its exposed Citizens, & to co-operate at least in arming them? Few States are probably more able to do it.
                    